                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

               5:20-cv-283; 5:20-cv-589; 8:20-cv-567-JFW-
 Case No.                                                           Date: May 18, 2021
               SHK
 Title: Darrell Allen, Sr. et al v. County of San Bernardino, et al.



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


               D. Castellanos                                          Not Reported
               Deputy Clerk                                          Court Reporter


    Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
               None Present                                            None Present


Proceedings (IN CHAMBERS): ORDER TO SHOW CAUSE


         On May 18, 2021, the Court held a discovery hearing in which Defense counsel in M.A,
et al. v. County of San Bernardino, et al. (Case No. 8:20-cv-00567-JFW (SHKx)) and also in the
related matters of Z.M.A. v. County of San Bernardino (Case No. 5:20-cv-00589-JFW-SHK)
and Allen, et al. v. County of San Bernardino (Case No. 5:20-cv-00283-JFW-SHK sent an email
to the Court pursuant to the Magistrate Judge’s procedures regarding discovery related
issues.. The issue arose where Bianca Gibbons (“Gibbons”), Guardian ad Litem for G.A., a
minor, did not appear at her deposition. After several continuances and rescheduling of her
deposition, Gibbons still failed to appear to her depositions. The United States District Judge in
this matter has extended the discovery deadline to May 31, 2021 for the deposition. As such,
Gibbons is ORDERED TO SHOW CAUSE by no later than May 20, 2021 why she has not
reported to her depositions by filing a response with the Court.

       Failure to file a response or comply with the Court’s order by May 20, 2021, may deem
sanctions for violation of the Court’s order. The moving party may move for sanctions regarding
contempt before the District Judge as soon thereafter.

        IT IS SO ORDERED.




 Page 1 of 1                          CIVIL MINUTES—GENERAL                Initials of Deputy Clerk: DC
